UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6840


NORMAN LINDSEY MAYES,

                Plaintiff - Appellant,

          v.

JOHN ROWLEY, Warden;     DEPARTMENT   OF     PUBLIC    SAFETY   AND
CORRECTIONAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-01308-CCB)


Submitted:   November 15, 2011            Decided:    November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norman Lindsey Mayes, Appellant Pro Se.          Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norman     Lindsey      Mayes       appeals    the    district   court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion for reconsideration.                        We have reviewed

the    record   and    find     no   reversible        error.       Accordingly,    we

affirm.      We    agree    with     the     district      court    that   Mayes   was

afforded sufficient due process.                   Mayes v. Rowley, No. 1:10-cv-

01308-CCB (D. Md. May 12, 2011; June 1, 2011).                      We dispense with

oral    argument      because      the     facts    and    legal    contentions    are

adequately      presented     in     the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2